DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/1/2021, claims 8- 10, 15- 16, 29- 31, 35- 36 are cancelled. Claims 1- 7, 11- 14, 17- 28, 32- 34 and 37- 40 are pending for examinations.
Allowable Subject Matter
Claims 1- 7, 11- 14, 17- 28, 32- 34 and 37- 40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about wherein the certain value is determined based on a contention time period used by the first wireless communication node to contend for a medium to send the at least one signal and a predetermined time period corresponding to an amount of time required to transmit a portion of a preamble of the at least one signal that can be missed by the second wireless communication node while allowing the second wireless communication node to decode the at least one signal.
Above taken with other limitations of the claim 1 and 22 and their dependent claims is consider novel and non-obvious.
None of the prior art of the record shows the combination of the structure elements claimed, particularly about determining an end time of the at least one symbol; determining a difference between the end time of the at least one symbol and an end time of the determined wake up window; and adjusting a timing of a subsequent wake up window based on the determined difference.
Above taken with other limitations of the claims 13 and 33 and their dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468